Citation Nr: 0303104	
Decision Date: 02/21/03    Archive Date: 03/05/03	

DOCKET NO.  99-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a leg disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied the 
benefit sought on appeal.  The veteran, who had active 
service from August 1944 to June 1946, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.  In December 2000 the Board returned the 
case to the RO for additional development and the case has 
subsequently been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence obtainable without the veteran's assistance 
has been obtained by the RO.

2.  A leg disorder was not manifested during service and the 
veteran is not currently shown to have a leg disorder.


CONCLUSION OF LAW

A leg disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the April 
1999 rating decision, the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the Supplemental 
Statement of the Case and a letter to the veteran dated in 
February 2002 specifically informed the veteran of the 
provisions of the VCAA, including the division of 
responsibility between the VA and the veteran in obtaining 
that evidence.  Furthermore, following the Board's December 
2000 remand, a February 2001 letter to the veteran from the 
RO requested specific evidence in order to assist the veteran 
in substantiating his claim.  While the veteran did not 
respond to the RO's request for information and evidence, the 
Board finds it under these circumstances the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
while the veteran submitted a statement from a private 
physician in February 1999 when he requested consideration of 
this claim, efforts to obtain any additional evidence had 
been thwarted by the veteran's failure to respond to the RO's 
request for information needed to substantiate his claim.  
Information requested from the veteran in the RO's February 
2001 letter included medical evidence which would demonstrate 
a current disability and a relationship to service and the 
veteran was provided forms to complete to permit the RO to 
obtain additional evidence.  

While the Board acknowledges that the VA has an obligation to 
assist the veteran in obtaining evidence to substantiate his 
claim, this obligation cannot be carried out without the 
veteran's cooperation.  "The factual data required, i.e., 
names, dates and places, are straight forward facts and do 
not place an impossible or onerous task on appellant.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the punitive evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that the veteran has requested a VA 
examination to support his claim.  Under the VCAA, a medical 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a medical opinion or 
examination is unnecessary to decide the claim because the 
veteran has not submitted any evidence, beyond his own 
assertion that he has a leg disorder which is related to 
service, to support his contention that service connection is 
warranted for a leg disorder.  In this regard, there is no 
medical evidence that shows that any leg disorder was 
manifested during service or that the veteran currently has a 
leg disorder, despite requests that the veteran submit such 
evidence.  Under these circumstances, the Board is of the 
opinion that the VCAA does not require medical opinion in the 
absence of evidence of a currently diagnosed disability, 
persistent recurrent symptoms of a disability or evidence 
that the claimed disability or symptoms may be associated 
with service.

Lastly, the Board acknowledges the veteran's representative's 
argument suggesting that the veteran may have not received 
the February 2001 letter because it was mailed to an 
incorrect address.  However, the February 2001 letter was 
mailed to the address of record at the time it was mailed, 
the address provided on the veteran's February 1999 
application for benefits.  The Board does acknowledge that 
the veteran subsequently requested that his address be 
changed, from R.D. #1 to R.D. #2, and subsequent 
correspondence was sent to that new address.  However, and 
most significantly, the record does not reflect that any item 
of correspondence mailed to the veteran at either address was 
ever returned as undeliverable.  Under these circumstances, 
the Board finds that all evidence obtainable without the 
veteran's assistance has been obtained and that no further 
duty to assist the veteran is required under VCAA.  
Accordingly, the case is now ready for appellate review.


Background and Evidence

The veteran's service medical records contain no evidence of 
a diagnosis of a leg disorder.  A record dated in December 
1944 shows the veteran was seen for complaints of pain in the 
back, legs and feet.  A history of a 1939 injury that did not 
require hospitalization, but was treated by a chiropractor 
who reduced a "lump" in the back was recorded.  It was 
noted that these "lumps" were reduced several times.  The 
veteran reported that he was weak from the hips down.  
Physical examination disclosed no tenderness or abnormal 
findings.  The diagnosis was first degree bilateral pes 
planus.  A report of a physical examination performed in June 
1946 in connection with the veteran's separation from service 
reflects that the veteran was hospitalized for 42 days in 
March 1946 for diphtheria but there was no evidence of 
varicose veins or musculoskeletal defects.

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran dated in February 1999 relates that during service he 
was exposed to and treated for black diphtheria.  The veteran 
stated that all of his medical problems that he currently had 
stemmed from this.  He also noted that during service he had 
back and leg problems.  

Accompanying the veteran's statement was a statement from 
Gregory E. A. Austin, M.D., dated in February 1999, but it 
contains no evidence of complaints, treatment or diagnosis of 
a leg disorder.  Other medical records accompanying that 
statement pertain to testing for disorders not at issue in 
this appeal.  A service hospital discharge slip was also 
submitted which showed a diagnosis of diphtheria.  

In a VA Form 21-4138 from the veteran dated in June 1999 he 
expressed disagreement with the denial of his claim for 
compensation.  The veteran was emphatic that he did not 
receive a physical examination at the time of his discharge 
from service.  The veteran recounted his duties and 
assignments during service.  

In a February 2001 letter from the RO to the veteran, the RO 
requested information from the veteran.  The veteran was 
requested to identify the specific leg disorder he was 
claiming and submit evidence that a leg disorder was incurred 
or aggravated during service.  He was also requested to 
submit evidence of treatment he received since service, 
evidence of a continuity in treatment since discharge from 
service.  The veteran was also informed that he could submit 
affidavits from buddies or medical statements.  The veteran 
was provided authorizations to permit the RO to assist the 
veteran in obtaining private medical records.  No response to 
the February 2001 letter was received by the RO prior to 
forwarding the case to the Board.

A February 2002 letter to the veteran from the RO informed 
him of the VCAA.  The veteran was informed of the division of 
responsibility between the VA and him in obtaining evidence.  
The veteran was further informed of the evidence needed to 
establish service connection including evidence of a current 
disability and evidence of a relationship between a current 
disability and service, usually shown by medical records or a 
medical opinion.  No response to the RO's February 2002 
letter was received from the veteran prior to the case being 
referred to the Board.


Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(b).  Generally, to prove service 
connection the record must contain, (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of inservice incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 3 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Based on this record, the Board finds that service connection 
for a leg disorder is not warranted.  While the veteran's 
service medical records record complaints which included 
complaints of pains in the leg in December 1944, those 
complaints were attributed to pes planus, a disorder of the 
feet.  The veteran's service medical records contain 
absolutely no evidence that he was diagnosed with a disorder 
of the legs at any time during service.  And while 
acknowledging that the veteran contends that he did not 
receive a separation physical examination, the separation 
physical examination associated with the veteran's service 
medical records does not show that any leg disorder was 
diagnosed at the time of the veteran's separation from 
service.  Similarly, there is no medical evidence dated 
following service which shows that the veteran has ever been 
diagnosed with any type of leg disorder.  The RO requested 
the veteran to submit evidence, evidence which included 
evidence of a current disorder of the legs, but no medical 
evidence was forthcoming from the veteran.  In the absence of 
a present disability, there could be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a leg disorder.  Simply put, there is no 
medical evidence which demonstrates that the veteran 
currently has a leg disorder.  Therefore, service connection 
for a leg disorder is not warranted.



ORDER

Service connection for a leg disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

